Citation Nr: 0629503	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for cavum vergae with 
septo-optic dysplasia and learning disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F. M.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1970.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The Board of Veterans' Appeals (Board) first notes that it 
recently obtained an independent medical opinion in this 
matter, dated in May 2006.  Accordingly, since the appellant 
was thereafter entitled to provide additional argument and 
evidence in response to this medical opinion, the Board sent 
the appellant a June 2006 letter that advised him of his 
right to provide such argument and/or evidence, or waive his 
right to do so.  That letter further advised appellant that 
in the event he decided to provide additional evidence, he 
could also waive his right to have this evidence reviewed by 
the RO for the issuance of a supplemental statement of the 
case, and instead have the Board proceed with the 
adjudication of his appeal without remanding his case to the 
RO.

In a statement dated and signed in August 2006, the appellant 
advised the Board that he wanted this case remanded to the RO 
via the AMC for review of argument he submitted with this 
statement.  Therefore, the Board finds that the lack of the 
appellant's waiver of the RO's initial review of this 
argument requires the remand of the issue on appeal.  38 
C.F.R. § 20.1304(c) (2006).

Accordingly, the case is REMANDED for the following action:

The case should once again be reviewed on 
the basis of all of the evidence received 
since the supplemental statement of the 
case, dated in June 2003.  If the benefit 
sought is not granted in full, the 
appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



